Citation Nr: 0925909	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether a substantive appeal was timely filed regarding the 
issues of entitlement to an initial disability rating in 
excess of 20 percent for service-connected diabetes mellitus 
and entitlement to an initial disability rating in excess of 
10 percent for service-connected hypertension. 


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1968 to March 1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The Board remanded the claims in January 
2009.  


FINDINGS OF FACT

1.  The RO notified the Veteran in a letter dated December 2, 
2003, that it had granted service connection for diabetes 
mellitus and hypertension and assigned ratings of 20 percent 
and 10 percent, respectively, effective from September 12, 
2002.  

2.  The Veteran submitted a timely notice of disagreement as 
to the initial ratings.  

3.  A statement of the case on the issues of increased rating 
for the service-connected diabetes mellitus and hypertension 
was issued on April 27, 2009, and after expiration of the 
appeal period (i.e., more than 60 days after the date the 
statement of the case was issued and more than one year from 
the date the Veteran was notified about the denial of his 
claim) the case was returned to the Board.  

4.  The Veteran did not submit a substantive appeal, a timely 
request for an extension of the time limit for filing the 
substantive appeal is not of record and VA has not waived any 
issue of timeliness.


CONCLUSION OF LAW

The Veteran has not submitted a timely substantive appeal 
with regard to the December 2003 rating decision which 
granted service connection for diabetes mellitus and 
hypertension and assigned ratings of 20 percent and 10 
percent, respectively; nor has he requested an extension of 
the time limit for filing a substantive appeal, and VA has 
not waived the issue of timeliness.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he is entitled to a higher disability 
rating for his service-connected diabetes mellitus and 
hypertension.  For the reasons set forth below, the Board 
finds that it is without jurisdiction to consider this claim; 
hence, the appeal is dismissed. 

Legal Criteria

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or 
correspondence containing the necessary information.  Proper 
completion and filing of a substantive appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).  

Where a veteran does not timely file a Substantive Appeal, 
and VA does not waive the Substantive Appeal requirement, the 
Board may decline to exercise jurisdiction. Roy v. Brown, 5 
Vet. App. 554 (1993).

Analysis

In a December 2003 rating decision, the RO granted service 
connection for diabetes mellitus and hypertension and 
assigned initial disability ratings of 20 percent and 10 
percent, respectively, effective September 12, 2002.  The RO 
notified the Veteran of this decision in a letter dated 
December 13, 2003.  The Veteran submitted a timely notice of 
disagreement as to the initial ratings.  

In January 2009, the Board remanded the issues of entitlement 
to an initial disability rating in excess of 20 percent for 
service-connected diabetes mellitus and entitlement to an 
initial disability rating in excess of 10 percent for 
service-connected hypertension for issuance of a statement of 
the case pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  An SOC was issued on April 27, 2009, and the cover 
letter accompanying the SOC included the following:

You must file your appeal with this office within 60 
days from the date of this letter or within the 
remainder, if any, of the one-year period from the date 
of the letter notifying you of the action that you have 
appealed.  If we do not hear from you within this 
period, we will close your case.  If you need more time 
to file your appeal, you should request more time before 
the time limit for filing your appeal expires.  See item 
5 of the instructions in VA Form 9, Appeal to the Board 
of Veterans' Appeals.  

The Veteran failed to submit a substantive appeal as to the 
April 27, 2009 SOC within 60 days, and the one year appeal 
period from December 13, 2003 has since expired.  
Furthermore, the record does not reflect that a timely 
request for an extension of the time limit for filing his 
substantive appeal was made by the Veteran.  See 38 C.F.R. §§ 
3.109(b), 20.303.  VA has not waived any issue of timeliness 
in the filing of the Substantive Appeal in this case, either 
explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37 
(2009); Roy, 5 Vet. App. at 55.  Accordingly, the Board is 
currently without jurisdiction to consider his claim, and the 
appeal is dismissed.



Notice and Assistance

This case is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under 
such circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, VA has no duty to assist the veteran in obtaining 
evidence where, as here, there is no reasonable possibility 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).


ORDER

The Veteran failed to file a timely substantive appeal 
regarding the issues of entitlement to an initial disability 
rating in excess of 20 percent for diabetes mellitus and 
entitlement to an initial disability rating in excess of 10 
percent for hypertension prior to June 27, 2009; the appeal 
is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


